AO 245B (Rev.05/15/2018)Judgme11tin a Criminal Petiy Case (Moditied) Page f ofl

UNITED STATES DISTRICT COURT
soUTHERN DlsTRICT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenscs Committed On or After November l, 1987)

DAVID ANTONIO SOTO~FELIX (2) Case Number: 3:18CR4407-MDD

 

 

 

 

 

 

 

Ryan Stitt
Defendam ’s A::orney F § gm E D
REGISTRATION No. 72198298 7
UCT 2 4 2018
THE DEFENDANT:
pleaded guilty to count(s) l of Superseding Misdelneanor Information CLERK, U-S- D'STRFGT COURT `
YU:FH'ERN~BiS:FRlE|LS'F'€N:H-HRNM
m Was found guilty to count(s) BY l/lZ-»C_/ DEF-‘UTY
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):
Title & Section Nature of Offense Count Number§s}
8:1325; 18:2 ILLEGAL ENTRY (Misdemeanor); AIDING AND ls

ABETTING (Misdemeanor)
l:l The defendant has been found not guilty on count(s) -
|E Count(s) Underlying Complaint/Felony Info. dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIME SERVED

Assessment: $10 REMITTED

E| Fine: NONE

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendants economic circumstances.i~”i

October 23, 2018

Date of Imposition of Sentence

HoNoRABLE MITCHELL `D. DEMBIN
UNITED sTATEs MAGISTRATE IUDGE

 

 

 

